                                          Case 4:20-cv-05900-YGR Document 10 Filed 09/03/20 Page 1 of 2




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CYMEYON HILL,
                                   4                                                           Case No. 20-cv-05900-YGR (PR)
                                                           Plaintiff,
                                   5                                                           ORDER DENYING MOTION TO
                                                  v.                                           PROCEED IN FORMA PAUPERIS
                                   6                                                           WITHOUT PREJUDICE; AND
                                         E. BLACK, et al.,                                     DIRECTING PLAINTIFF TO
                                   7                                                           COMPLETE NON-PRISONER
                                                           Defendants.                         APPLICATION FOR LEAVE TO
                                   8                                                           PROCEED IN FORMA PAUPERIS

                                   9           This case was initially filed on August 18, 2020 in the Eastern District of California and

                                  10   opened as a pro se civil rights action pursuant to 42 U.S.C. § 1983 when Plaintiff, a civil detainee,

                                  11   filed a civil rights complaint form in which he complained about conditions at Salinas Valley State

                                  12   Prison (“SVSP”). Dkt. 1. Also on the same date, Plaintiff filed a completed form entitled,
Northern District of California
 United States District Court




                                  13   “Application to Proceed In Forma Pauperis (‘IFP’) By a Prisoner,” from the United States District

                                  14   Court for the Eastern District of California. Dkt. 2.

                                  15           In an Order dated August 20, 2020, Magistrate Judge Kendall J. Newman of the United

                                  16   States District Court for the Eastern District of California transferred the instant action to this

                                  17   district. Dkt. 6.

                                  18           The Court notes that Plaintiff is not a “prisoner” subject to the provisions of the Prisoner

                                  19   Litigation Reform Act. See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000) (to fall within the

                                  20   definition of “prisoner,” the individual in question must be currently detained as a result of

                                  21   accusation, conviction, or sentence for a criminal offense). Because Plaintiff is not a “prisoner,”

                                  22   the provisions of section 1915—that require prisoners who seek to proceed IFP to submit a copy

                                  23   of transactions in their inmate account and provide that the full filing fee be paid in installments—

                                  24   do not apply to him. However, non-prisoners are required by section 1915(a)(1) to provide an

                                  25   affidavit with sufficient information to allow the Court to make an accurate determination whether

                                  26   they are indigent and thus entitled to proceed IFP. If, based upon the information provided by

                                  27   Plaintiff, the Court grants Plaintiff leave to proceed IFP, the Court will proceed to review the

                                  28
                                          Case 4:20-cv-05900-YGR Document 10 Filed 09/03/20 Page 2 of 2




                                   1   complaint under § 1915(e)(2).1 If the Court determines that Plaintiff is not entitled to IFP status,

                                   2   he will be required to pay the full filing fee or the action will be dismissed.

                                   3           Here, the prisoner IFP application was not the proper form. Additionally, the record does

                                   4   not include information about any inmate trust account that he had. Non-prisoner status is not the

                                   5   determining factor in whether a litigant will be allowed to proceed as a pauper. The Court must

                                   6   have information about an applicant’s financial wherewithal to decide whether pauper status is

                                   7   appropriate and whether a partial filing fee may be assessed, but Plaintiff’s current application

                                   8   does not provide enough information for the Court to make the decision. Accordingly, his IFP

                                   9   application is DENIED without prejudice because it is incomplete. Dkt. 2.

                                  10           Plaintiff is hereby ORDERED to file a non-prisoner application to proceed IFP. Plaintiff

                                  11   shall answer all questions in the attached application and shall provide any requisite

                                  12   documentation. He shall file his completed application within twenty-eight (28) days of the date
Northern District of California
 United States District Court




                                  13   of this Order. The failure to do so will result in the dismissal of this action without prejudice.

                                  14           The Clerk of the Court is directed to send Plaintiff a blank non-prisoner IFP application

                                  15   form.

                                  16           This Order terminates Docket No. 2.

                                  17           IT IS SO ORDERED.

                                  18   Dated: September 3, 2020

                                  19                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  20                                                     United States District Judge
                                  21
                                       cc: blank Non-Prisoner IFP form mailed to plaintiff. clerk
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                               1
                                  28             Under this section, the Court is required to conduct a preliminary screening for frivolity,
                                       failure to state a claim, or immune defendants in any IFP action.
                                                                                          2
